14‐2249‐pr 
     Watts v. Griffin 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL.     
                                                                                                              
 1               At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 29th day of October, two thousand fifteen. 
 4    
 5               PRESENT:  BARRINGTON D. PARKER,   
 6                                        RAYMOND J. LOHIER, JR., 
 7                                        SUSAN L. CARNEY, 
 8                                                     Circuit Judges.                       
 9   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10   KEVIN E. WATTS, 
11    
12                                        Petitioner‐Appellant, 
13                            v.                                                                             14‐2249 
14                                                                                                       
15   SUPERINTENDENT P. GRIFFIN, 
16    
17                                        Respondent‐Appellee. 
18   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
19   FOR PETITIONER‐APPELLANT:                      Kevin E. Watts, pro se,   
20                                                                                             Napanoch, NY 
21
22   FOR RESPONDENT‐APPELLEE:                        Leonard Joblove, Camille O’Hara 

                                                           1
 1                                                    Gillespie, Gamaliel Marrero, 
 2                                                    Assistant District Attorneys, for 
 3                                                    Kenneth P. Thompson, District 
 4                                                    Attorney, Kings County, 
 5                                                    Brooklyn, NY 
 6          
 7         Appeal from a judgment of the United States District Court for the Eastern 

 8   District of New York (Allyne R. Ross, Judge). 

 9         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

10   ADJUDGED, AND DECREED that the judgment of the District Court is 

11   AFFIRMED. 

12         Appellant Kevin Watts, proceeding pro se, appeals from the District 

13   Court’s judgment dismissing his 28 U.S.C. § 2254 petition.    We assume the 

14   parties’ familiarity with the underlying facts, procedural history, and issues on 

15   appeal, to which we refer only as necessary to explain our decision to affirm. 

16         “A State’s procedural rules serve vital purposes at trial, on appeal, and on 

17   state collateral attack” and “channel[], to the extent possible, the resolution of 

18   various types of questions to the stage of the judicial process at which they can be 

19   resolved most fairly and efficiently.”    Coleman v. Thompson, 501 U.S. 722, 749 

20   (1991) (quotation marks omitted).    Accordingly, “[f]ederal courts considering 

21   habeas corpus petitions are generally barred from reviewing the decisions of state 

                                               2
 1   courts insofar as those decisions are predicated on adequate and independent 

 2   state procedural grounds.”    Messiah v. Duncan, 435 F.3d 186, 195 (2d Cir. 2006).   

 3   Federal habeas review is not available if the State court “clearly and expressly” 

 4   holds that its judgment rests upon a State procedural bar, even if it “addresses the 

 5   merits in reaching an alternative holding.”    Whitley v. Ercole, 642 F.3d 278, 286 & 

 6   n.8 (2d Cir. 2011) (quotation marks omitted).     

 7         Here, the State court reviewing Watts’s motion to vacate his conviction 

 8   under Section 440.10 of New York’s Criminal Procedure Law ruled that Watts 

 9   failed to properly raise his claims on direct appeal and, in the alternative, held 

10   that his claims lacked merit.    The District Court properly concluded that the State 

11   court had ruled on an independent and adequate state ground and that it was 

12   barred from reaching the merits of Watts’s claims.    See Clark v. Perez, 510 F.3d 

13   382, 393 (2d Cir. 2008); Murden v. Artuz, 497 F.3d 178, 191‐92 (2d Cir. 2007). 

14         We have considered all of Watts’s remaining arguments and conclude that 

15   they are without merit.    For the foregoing reasons, the judgment of the District 

16   Court is AFFIRMED. 

17                                          FOR THE COURT: 
18                                          Catherine O=Hagan Wolfe, Clerk of Court 



                                               3